Citation Nr: 1711668	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1960 to August 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed this rating action to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ankle, low back and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, it is likely that his bilateral hearing loss disability is attributable to noise exposure in service.

2.  The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected bilateral hearing loss disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that given the favorable outcome regarding the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus, an analysis of whether VA complied with its duties to notify and assist is not required with respect to these claims. 

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a brief discussion of the laws and regulations governing service connection, the Board will analyze the claims. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

In addition, certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). Alternatively, for chronic diseases, such as sensorineural hearing loss, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  As organic diseases of the nervous system, such as sensorineural hearing loss, are a chronic disease, the theory of continuity of symptomatology applies to the claim for service connection for a bilateral hearing loss disability.  Walker, supra. 

i. Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that he has bilateral hearing loss as a result of exposure to hazardous noise during service without hearing protection, notably the M-1 Rifle and 30 and 50 caliber machine guns.  He also maintains that he was on the Rifle Team that competed with other units during service in Nuremberg, Germany and that he was exposed to training fire while assigned to a 155 MM Self Propelled Howitzer Company.  (See July 2009 VA Audio examination report and the Veteran's representative's March 2017 written argument to the Board).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for a bilateral hearing loss disability. 

Regarding Hickson element number one (1), evidence of a current disability, VA examined the Veteran in July 2009.  (See July 2009 VA audio examination report).  The July 2009 VA audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes as evidenced by an auditory threshold of 50 and 70 decibels at 4,000 Hertz in the right and left ears, respectively.  See 38 C.F.R. § 3.385.  Thus, Hickson element number one (1), evidence of a current disability, has been met.  

Regarding Hickson element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records are negative for treatment for or a diagnosis of bilateral hearing loss for VA compensation purposes.  At service entrance in September 1960, an audiological evaluation was not performed.  The Veteran scored 15/15 on the whispered and spoken voice test.  The Veteran had an in-service audiological evaluation at service separation in June 1963, as well as two (2) months later in August 1963.  During both of these evaluations, auditory thresholds were recorded from 500-2000 Hertz and 4000 Hertz (testing was not performed at 3,000 Hertz during either the June or August 1963 audiological evaluation).   However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.

After converting the values (reported in ASA units) for auditory thresholds in the June and August 1963 service discharge examinations to the new standard (ISO units), it can be seen that the Veteran had some hearing loss (30 decibels) at 500 Hertz in the left ear at the August 1963 examination.  However, he did not have hearing loss for VA purposes during either examination.  See McKinney v. McDonald, 28 Vet. App. 15 ( 2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. §3.385, the veteran is entitled to the presumption of soundness).  

Notwithstanding the foregoing, as the Veteran's DD 214 reflects that his military occupational specialty (MOS) was a field communications crewman, the Board finds his statements that he was exposed to hazardous noise, such as Howitzers and the M-1 Rifle, to be consistent with the circumstance of his service in the United States Army.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board finds that Hickson element number two (2), evidence of an in-service injury, has been met. 

Thus, the crux of the Veteran's claim for a bilateral hearing loss disability hinges on Hickson element number three (3), nexus to military service.  In the instant case, the audiologist who examined the Veteran in July 2009 discussed the Veteran's in-service noise exposure from small-arms fire and Howitzers without the use of hearing protection.  The July 2009 VA audiologist also noted the Veteran's post-service employment in manufacturing for 25 years, the first five (5) of which were without hearing protection and the remainder with hearing protection.  The Veteran also reported having had recreational noise exposure from lawn equipment both with and without hearing protection.  After noting that audiometric testing was not performed at service entrance and that the separation physical suggested hearing that was within normal limits, the July 2009 VA audiologist believed that the Veteran's military noise exposure had not caused or resulted in his hearing loss.  (See July 2009 VA Audio examination report). 

Notably, the July 2009 VA audiologist did not explain the basis for his negative nexus opinion regarding the Veteran's bilateral hearing loss.  To the extent that the opinion is based on the lack of evidence showing a threshold shift in service, the July 2009 audiologist provided no explanation as to why such evidence, or lack thereof, is significant, nor did the audiologist address the impact of the Veteran's in-service noise exposure nor expound upon why the idea of possible delayed onset hearing loss weighed against a finding of service connection, to the extent that his opinion was based on such a conclusion.  The Board thus finds that the July  2009 VA audiologist's opinion is not supported by an adequate rationale and is therefore inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295,(2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

In the instant case, the Board finds that rather than remand the Veteran's claim for another VA audiological examination, the Board will resolve all reasonable doubt in favor of the Veteran and award service connection for a bilateral  hearing loss disability.  The Board finds it appropriate to do so given that in-service noise exposure has been conceded.  Also, there was some degree of hearing loss during service in the left ear.  Te Board finds no reason to discount the Veteran's lay statements regarding his exposure to in-service Howitzers and small arms fire.  Further, he has indicated that his post service noise exposure, both occupationally and otherwise, was minimal and nowhere as significant as his inservice exposure to fire from M-1, M-14, 50 caliber machine gun and 30 caliber machine gun fire.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds reason to grant the Veteran's claim of service connection for a bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

ii. Tinnitus

The Veteran seeks service connection for tinnitus.  He maintains that he developed tinnitus as the result of having been exposed to small arms fire and Howitzers during service.  As the Veteran's DD 214 reflects that his MOS was a field communications crewman, the Board finds his statements that he was exposed to acoustic trauma to be consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a). 

The Board acknowledges that during the July 2009 VA audiological examination, the Veteran reported an onset of tinnitus 20 years previously (i.e., 1989).  That fact notwithstanding, the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, as acoustic trauma in service has already been conceded as noted in the analysis for service connection for a bilateral hearing loss disability, the question is one of nexus to military service. 

As to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 




REMAND

Prior to further appellate review of the claims for service connection for left ankle, low back and left knee disabilities, the Board finds that additional substantive development is necessary.  Specifically, to obtain outstanding treatment records, and to obtain addendum opinions from the January 2012 VA examiner as to the etiology of the Veteran's low back and left knee disabilities.  The Board will discuss each reason for remand below. 

i) Outstanding VA treatment records-Left Ankle, Left Knee and Low Back Disabilities 

In a written statement, received by VA in March 2009, the Veteran indicated that since 1998-1999, he had received treatment for the disabilities on appeal from the Birmingham, Alabama VA Medical Center (VAMC).  (See VA Form 21-4138, Statement in Support of Claim, received by VA in March 2009).  While treatment records from this VA facility, dated from August 2008 to January 2016, are of record, reports prior to 2008 are absent.  As the outstanding VA records prior to 2008 might contain evidence as to the etiology of the Veteran's left ankle, left knee and low back disabilities, they are potentially relevant to the claims for service connection for these disabilities and should be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) Addendum Opinions-Low Back and Left Knee Disabilities

The Veteran seeks service connection for left knee and low back disabilities.  He contends that his current low back and left knee disabilities had their onset during military service and that he has continued to experience low back and left knee pain since that time.  (See January 2012 VA spine and knee/lower leg Disability Benefits Questionnaires (DBQs)).  

The Veteran's service treatment records pertinently reflect that he was seen for lumbar strain and contusion of the left anterior tibia in March 1962 and October 1962, respectively. 
In January 2012, a VA Nurse Practitioner (NP) examined the Veteran to determine the etiology of any currently present low back and left knee disabilities.  After physical evaluations of the Veteran's low back and left knee and review of the evidence of record, notably the above-cited clinical findings of lumbar strain and contusion of the left anterior tibia, the VA examiner opined that it was less likely as not that the diagnosed degenerative disc disease (DDD) of the lumbar spine and degenerative joint disease of the left knee were related to military service.  The VA NP reasoned that there was no documentation of a chronic condition of a back strain or DDD of the lumbar spine and no history of chronic knee pain in service.  (See January 2012 VA Spine and Knee/Lower Leg DBQs).  

The Board notes that in providing her opinion, the January 2012 VA NP did not consider the Veteran's statements of having had continuous back and left knee symptomatology since service.  Accordingly, the January 2012 VA NP's opinion did not consider all the relevant evidence of record, to include lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA examiners must consider lay statements not rejected by VA and recognize that service connection does not require documentation of continuity of symptomatology solely via medical records. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  As such, an addendum opinion from the January 2012 VA NP (or other similarly qualified clinician) is warranted in order to ensure that the Board's opinion will be fully informed as to the claims for service connection for low back and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1  Obtain all treatment records of the Veteran pertinent for left ankle, left knee and low back disabilities for the period from 1998 to 2008 from the Birmingham, Alabama VAMC.  All such available documents should be associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.

After any additional records have been obtained pursuant to directive one (1), send the electronic record to the VA NP who conducted the January 2012 VA spine and knee/lower leg examinations (or similarly qualified clinician).  The January 2012 VA NP (or other qualified clinician) is requested to prepare an addendum opinion to the January 2012 examination report.  

The January 2012 VA NP (or similarly qualified clinician) should opine as to whether it is at least as likely as not that the Veteran's low back DDD and left knee degenerative joint disease are related to service or had their onset therein.  

In providing the requested opinion, the January 2012 VA NP (or other similarly qualified clinician) must comment on the March 1962 and October 1962 clinical findings of lumbar strain and contusion to the left lower tibia, respectively. 

The January 2012 VA NP (or other similarly qualified clinician) examiner MUST also consider the Veteran's reports of onset and continuity of symptomatology of having had low back and left knee pain since military service.

The January 2012 VA NP (or other similarly qualified clinician) should also provide reasons for all opinions.  If an opinion cannot be provided without resorting to speculation, then the reviewer must state whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge; or there is missing evidence that would permit the opinion to be provided.

2.  Then, readjudicate the Veteran's claims for service connection for left ankle, low back and left knee disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


